                   Case 19-12122-KG     Doc 165    Filed 10/04/19   Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

IN RE:                                        )
                                              )     Chapter 11
FOREVER 21, INC., et al.                      )     Case No. 19-12122 (KG)
                                              )
         Debtors.                             )

          NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS
              AND REQUEST TO BE ADDED TO MASTER SERVICE LIST

         PLEASE TAKE NOTICE that the undersigned appear in the above-captioned case on

behalf of creditors, CBL & Associates Management, Inc. (“CBL”). Pursuant to Rules 2002 and

9010(b) of the Federal Rules of Bankruptcy Procedure and Section 1109(b) of the Bankruptcy

Code, all notices given or required to be given and all papers served in this case should be

delivered to and served upon the parties identified below at the following addresses and further

request to be added to the Master Service List:

                          Caleb T. Holzaepfel
                          Husch Blackwell LLP
                          736 Georgia Avenue, Suite 300
                          Chattanooga, TN 37402
                          Telephone: (423) 755-2654
                          Facsimile: (423) 266-5499
                          caleb.holzaepfel@huschblackwell.com

         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the above-

mentioned Bankruptcy Rules, but also includes, without limitation, all orders, applications,

motions, petitions, pleadings, requests, complaints or demands, whether formal or informal,

written or oral, transmitted or conveyed by mail delivery, telephone, facsimile, or otherwise in

this case.




DocID: 4836-4358-9800.1
                   Case 19-12122-KG     Doc 165      Filed 10/04/19     Page 2 of 2



         This Notice of Appearance and any subsequent appearance, pleading, claim, or suit is not

intended nor shall be deemed to waive CBL’s (i) right to have final orders in noncore matters

entered only after de novo review by a district court judge; (ii) right to trial by jury in any

proceedings so triable herein or in any case, controversy, or proceeding related hereto; (iii) right

to have the reference withdrawn by the United States District Court in any matter subject to

mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs, or

recoupments to which CBL is or may be entitled under agreements, at law, or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments expressly are hereby reserved.

Dated this 4th day of October 2019.

                                              Respectfully Submitted,


                                              /s/ Caleb T. Holzaepfel
                                              Caleb T. Holzaepfel (admitted pro hac vice)
                                              Husch Blackwell LLP
                                              736 Georgia Avenue, Suite 300
                                              Chattanooga, TN 37402
                                              Telephone: (423) 755-2654
                                              Facsimile: (423) 266-5499
                                              caleb.holzaepfel@huschblackwell.com

                                              Counsel for CBL & Associates Management, Inc.



                                 CERTIFICATE OF SERVICE

       I certify that on October 4th, 2019, a true and correct copy of the foregoing Notice of
Appearance was electronically filed served upon all parties receiving electronic notice through
the Court’s ECF/CM filing and notification system.

                                                      /s/ Caleb Holzaepfel
                                                      Caleb Holzaepfel




                                                 2
DocID: 4836-4358-9800.1
